NOTICE

       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other formal
       errors to the attention of the Clerk of the Appellate Courts:
                           303 K Street, Anchorage, Alaska 99501

                                    Fax: (907) 264-0878

                             E-mail: corrections @ akcourts.us



             IN THE COURT OF APPEALS OF THE STATE OF ALASKA


LISA MIRANDA TROUT,
                                                      Court of Appeals No. A-11365
                            Appellant,              Trial Court No. 3AN-09-10541 CR

                     v.
                                                             O P I N I O N
STATE OF ALASKA,

                            Appellee.                   No. 2504 — June 24, 2016


              Appeal from the Superior Court, Third Judicial District,
              Anchorage, Michael Spaan, Judge.

              Appearances: Kelly R. Taylor, Assistant Public Defender, and
              Quinlan Steiner, Public Defender, Anchorage, for the Appellant.
              Eric A. Ringsmuth, Assistant Attorney General, Office of
              Criminal Appeals, Anchorage, and Craig W. Richards, Attorney
              General, Juneau, for the Appellee.

              Before: Mannheimer, Chief Judge, Allard, Judge, and Suddock,
              Superior Court Judge. *

              Judge ALLARD.




   *
       Sitting by assignment made pursuant to Article IV, Section 16 of the Alaska
Constitution and Administrative Rule 24(d).
              A jury convicted Lisa Miranda Trout of two counts of first-degree sexual
abuse of a minor and one count of second-degree sexual abuse of a minor based on
allegations that she sexually abused her oldest son, J.T.
              Trout challenges her convictions on appeal, raising four claims of error.
She first argues that the superior court committed plain error when it failed to ensure that
her decision to testify at trial was made knowingly, intelligently, and voluntarily.
Second, she argues that the court should have instructed the jury to presume that a police
detective’s missing notes, had they been available, would have been favorable to her.
Third, Trout argues that the court should have allowed the jury to hear more details about
her ex-husband’s prior domestic violence because it was relevant to prove that her ex-
husband had manipulated their oldest son into making false allegations against her.
Lastly, Trout argues that the trial court erred when it sentenced her to a term of active
imprisonment beyond the presumptive range for her most serious offense without any
finding of good cause.
              For the reasons explained here, we reject Trout’s claims and affirm her
convictions and sentence.


       Background Facts
              Lisa Trout and her ex-husband Dunovan Trout have three boys. The couple
married in 1993, separated in 2000, and divorced acrimoniously in 2002. There was
domestic violence in the relationship. Trout had sole custody of the children from 2000
until 2009, and during that period, Dunovan saw the children only occasionally.
              Trout was a heavy drinker. And, according to all three of her sons, she was
violent and abusive when she was intoxicated. J.T., Trout’s oldest son, testified that he
tried to protect his brothers from Trout when she became intoxicated.



                                           –2–                                        2504

              Trout was arrested in 2009 for felony driving under the influence. During
her incarceration, Trout’s children went to live with their grandfather (Trout’s father) and
his wife. J.T., who was fifteen years old at the time, located his father Dunovan on the
internet. The boys began communicating and visiting with their father. After an
argument with their grandfather, the boys moved in with Dunovan, his new wife
Michelle, and their daughter.
              At some point while J.T. and his brothers were living with Dunovan, J.T.
became angry and upset. Dunovan asked J.T. about his relationship with his mother and
whether she hurt him. J.T. said “yes,” and his father continued asking questions,
including whether she hit him and whether she raped him. J.T. began to cry and said
“yes.” Dunovan and J.T. told the pastor at their church that J.T.’s mother sexually
abused him.
              Around the same time, Dunovan’s wife Michelle reported to the police that
Dunovan had driven while intoxicated and physically assaulted her. In response to these
allegations, Dunovan told the police that Michelle had physically abused the children
and, for the first time, he reported to the police that J.T. had alleged that his mother
sexually abused him.
              Following this report, Michelle brought J.T. to a children’s advocacy
center, and J.T. told a social worker and Anchorage Police Detective Brett Sarber that
his mother had been sexually abusing him since he was in kindergarten or first grade.
              Detective Sarber began an investigation and obtained a Glass warrant to
record a conversation between J.T. and his mother.1 To prepare J.T., Sarber wrote a list
of questions on a notepad for J.T. to ask his mother. During the phone call, J.T. told
Trout it had been bothering him for some time that she had sex with him. Trout denied
having any memory of abusing J.T. and blamed any possible wrongful behavior on her

   1
       See State v. Glass, 583 P.2d 872, 879-81 (Alaska 1978).

                                           –3–                                        2504

excessive use of alcohol. When J.T. asked Trout if she ever sexually abused his brothers
or if it was just him, Trout responded that it was “just [him].”
              Sarber also separately interviewed Trout. During this interview, Trout
denied the allegations. At one point in the interview, however, she stated that she
wondered if something might have happened between her and J.T. when she woke up
after a night of drinking.
              Trout was charged with one count of first-degree sexual abuse of a minor
for engaging in fellatio with J.T. and one count of first-degree sexual abuse of a minor
for having sexual intercourse with him;2 both incidents were alleged to have taken place
in February or March of 2009 (i.e., shortly before Trout’s 2009 arrest for felony DUI).
Trout was also charged with a third count, second-degree sexual abuse of a minor for
touching J.T.’s genitals in October 2008.3


       Trout’s Trial
              The State’s theory at trial was that J.T. protected his brothers from physical
abuse and neglect in their home while Trout sexually abused J.T. for many years. The
State submitted evidence of both parents’ alcohol abuse problems, prior Office of
Children’s Services (OCS) involvement with the family, and Trout’s physically abusive
conduct toward her children when she was intoxicated. All three boys testified that their
mother physically abused them when she was intoxicated. Dunovan also testified about
his sons’ reports of physical abuse, stating that, according to his sons, Trout beat them
with wine bottles and curtain rods, and that they had sometimes slept in the car in winter
to escape Trout’s abuse.



   2
       AS 11.41.434(a)(2).
   3
       AS 11.41.436(a)(3).

                                           –4–                                        2504

             J.T. testified that his mother began abusing him sexually when he was in
kindergarten or first grade. J.T. testified that sometime during this period, he woke up
on the couch and his mother was drunk, naked, and on top of him, trying to have sex
with him.
             J.T. described several instances of sexual abuse between ages 5 and 15,
including the three incidents for which Trout was charged and ultimately convicted. One
of these incidents involved penile-vaginal sex that J.T. testified took place about two
weeks before Trout’s 2009 felony DUI arrest. J.T. testified that in the second incident,
which occurred around the same time, Trout hit him several times and then performed
oral sex on him. In the third incident, which occurred around Halloween 2008, J.T.
testified that Trout tried to have sex with him by unzipping his pants and pulling out his
penis, but he pushed her away.
             J.T. also testified that his mother initiated sexual acts or attempted sexual
intercourse with him about once a month, but he never told his brothers because he did
not want them to think she was a bad person. J.T. stated that he never reported the sexual
abuse because he did not think anyone would believe him.
             In addition to J.T.’s testimony, the jury also heard the entire Glass warrant
conversation between J.T. and Trout in which J.T. confronted Trout with his allegations
of sexual abuse. The jury also heard the recorded interview between Trout and Detective
Sarber.
             The defense theory at trial was that J.T.’s father manipulated J.T. to falsely
accuse Trout of sexually abusing him. The defense emphasized that Dunovan hated
Trout, had previously physically abused Trout, and had a pattern of deflecting attention
from his own bad behavior by accusing others of bad behavior. The defense also
emphasized that Dunovan had a financial motive to manipulate J.T. to accuse Trout of
these serious crimes, because it would ensure that the children never returned to Trout


                                          –5–                                        2504

and Dunovan would not have to pay child support. Lastly, the defense asserted that
J.T.’s accounts of the sexual abuse were not credible, given how much bigger he was
than his mother and given how long he waited to report this alleged conduct.
              Trout testified in her own defense. In her testimony, Trout admitted to her
prior alcohol abuse and her history of sobriety followed by relapse. She also admitted
to drinking to the point of blacking out, even when her children were present. She
testified that she was afraid of Dunovan and that he was a violent person who was not
truthful and who had threatened to take the children from her.
              Trout denied physically abusing her children. She admitted to spanking
them with her hand when they were small, but she testified that she never hit them with
any object.
              Trout also denied sexually abusing J.T. She testified that the very idea of
her having sex with J.T. was “horrible.” When questioned about her ambiguous
statements on the Glass recording and to the detective, Trout said she felt sheer terror
that she was going to jail and that she might have “done this.” She explained that
because of her drinking during 2009, she would not have been able to “refute anything.”
At one point, she was directly asked if she thought she might have sexually abused her
son while in a black-out; Trout said “yes.”
              The jury found Trout guilty on all three counts of sexual abuse of a minor.
Following a sentencing hearing, Trout received a composite sentence of 31 years to
serve.
              Trout now appeals her convictions and her sentence.




                                          –6–                                      2504

       Trout’s claim that the court committed plain error by allowing her to testify
       at trial without first securing a knowing and voluntary waiver of her right
       not to take the stand
              Alaska Criminal Rule 27.1 requires the trial court to advise defendants of
their right to choose whether to testify or remain silent. At the beginning of trial, the
court advised Trout that she had this right. The court continued:
              And I’m not asking you to make this decision now, ma’am.
              I want you to talk to both [your attorneys] before making this
              decision. I only want to advise you at this time it’s your right
              to choose whether you’re going to testify or remain silent.
              Do you understand that right?
Trout’s response was “yes.” About ten days later, during trial, Trout’s counsel told the
court that Trout had been ill but seemed to be feeling better. The next day, Trout’s
attorneys called her to testify. The court made no further advisement or inquiry
regarding Trout’s decision to testify. Nor did Trout’s attorneys request any such
additional advisement or inquiry.
              Now on appeal, Trout argues that the trial court committed plain error when
it failed to conduct an on-the-record inquiry, outside the presence of the jury, into Trout’s
decision to waive her right to silence and to testify at her trial.4 Trout argues that we
should adopt a new procedural rule requiring trial judges to make such an on-the-record
inquiry in every case where the defendant chooses to testify so as to ensure that the
defendant’s decision to testify is knowing and voluntary.
              More than twenty-five years ago, in LaVigne v. State, the Alaska Supreme
Court adopted a related procedural rule that applies to cases where the defendant does




   4
       See Adams v. State, 261 P.3d 758, 764 (Alaska 2011).

                                           –7–                                         2504

not testify.5 This procedural rule was later codified in Alaska Criminal Rule 27.1(b),
which provides:
              If the defendant has not testified [when the defense attorney
              announces that the defense intends to rest], the court shall ask
              the defendant to confirm that the decision not to testify is
              voluntary. This inquiry must be directed to the defendant
              personally and must be made on the record outside the
              presence of the jury.6
This mandated inquiry is often referred to as the LaVigne rule.
              Trout now proposes that we create a parallel rule that would require trial
judges to conduct an inquiry in all cases where the defendant chooses to take the stand
at trial, to ensure that the defendant’s decision to testify is knowing and voluntary. We
conclude that such a rule is not necessary.
              Our supreme court adopted the LaVigne rule because defense attorneys
would frequently advise, or even directly instruct, their clients not to take the stand —
and would neglect to inform these defendants that, as a matter of law, criminal
defendants have the right to take the stand at trial regardless of whether their attorneys
think it is advisable.7 Thus, the LaVigne rule was intended to forestall defense attorneys
from intentionally or even inadvertently “usurping” control of their clients’ right to
testify.8 It was also intended to assist courts in any future appellate and post-conviction




   5
       LaVigne v. State, 812 P.2d 217 (Alaska 1991). 

   6
       Alaska R. Crim. P. 27.1(b).

   7
       Alaska R. Prof. Conduct 1.2(a). 

   8
       LaVigne, 812 P.2d at 220-21.


                                           –8–                                       2504

litigation “by requiring the trial judge to make an on-record memorial of a decision that
is normally made in private discussions between attorney and client.”9
               A minority of other jurisdictions have adopted rules similar to the rule
announced in LaVigne.10 As the Colorado Supreme Court has explained, these rules are
useful because of the unique risk in criminal cases that defense attorneys “acting in good
faith and with a zeal to prevent the client’s conviction, might overbear [their client’s]
desire to testify.”11
               But none of these courts have extended this rule to defendants who choose
to testify. Courts that have addressed this issue have concluded that the danger of
unlawful usurpation is significantly less in circumstances where the defendant takes the
stand.12 Alaska post-conviction cases likewise do not reveal a particular danger that
criminal defendants are being forced to testify against their will because of defense
attorney coercion or pressure.13

   9
       Id.; see also Hurn v. State, 872 P.2d 189, 198 (Alaska App. 1994) (“A failure to
comply with the LaVigne rule is harmful, not because that failure by itself proves that a
defendant’s constitutional right was abridged, but because the failure makes it harder to
determine the facts underlying the defendant’s [post-conviction] claim of constitutional
violation.”).
   10
      See, e.g., People v. Curtis, 681 P.2d 504, 513-14 (Colo. 1984); Tachibana v. State,
900 P.2d 1293, 1303 (Haw. 1995); State v. Orr, 403 S.E.2d 623, 624-25 (S.C. 1991)
overruled on other grounds by Franklin v. Catoe, 552 S.E.2d 718, 725 (S.C. 2001); State v.
Neuman, 371 S.E.2d 77, 82 (W. Va. 1988).
   11
        People v. Mozee, 723 P.2d 117, 124-25 (Colo. 1986).
   12
      Both the Hawaii Supreme Court and the Colorado Supreme Court have rejected
proposals similar to the one presented here. See, e.g., State v. Lewis, 12 P.3d 1233, 1237
(Haw. 2000); Mozee, 723 P.2d at 124-25.
   13
        In contrast, claims that the defendant wanted to testify but was coerced into remaining
silent continue to be brought in post-conviction cases. See, e.g., Davis v. State, 2015 WL
                                                                                  (continued...)

                                             –9–                                         2504

              Nor does Trout assert that she was personally subjected to this kind of
unlawful pressure or coercion by her attorney. Instead, Trout simply asserts — without
citation to any legal or factual authority — that defendants who do not wish to testify are
being pressured by their attorneys to take the stand.
              Neither historical experience nor the record in this case gives us any reason
to adopt the broad procedural rule that Trout proposes. And we note that Trout’s
proposed judicial inquiry might well have a chilling effect on a defendant who has
chosen to take the stand, especially against their attorney’s advice. Despite the intended
limited scope of such an inquiry,14 the defendant may nevertheless perceive the judge’s
advisement and questioning, not as inquiry into the voluntariness of the defendant’s
decision to testify, but rather as an implied comment on the advisability of the
defendant’s decision.
              Accordingly, we find no plain error in the trial court’s failure to sua sponte
inquire into the voluntariness of Trout’s decision to testify in this case.




   13
      (...continued)
4503986 (Alaska App. July 22, 2015) (unpublished); Jordan v. State, 2014 WL 355921
(Alaska App. Jan. 29, 2014) (unpublished); Thornton v. State, 2012 WL 3139577 (Alaska
App. Aug. 1, 2012) (unpublished); Welton v. State, 2011 WL 2151850 (Alaska App. May
25, 2011) (unpublished).
   14
       Cf. Mute v. State, 954 P.2d 1384, 1386 (Alaska App. 2004) (emphasizing limited
nature of LaVigne voluntariness inquiry).

                                          – 10 –                                      2504

        Trout’s argument that the trial court should have instructed the jury to
        presume that the detective’s shredded notes would have been favorable to
        Trout
              As already recounted, Detective Sarber met with J.T. to prepare J.T. for a
recorded phone conversation with his mother. As part of this preparation, Sarber and
J.T. brainstormed and prepared questions that could be raised during the phone call. In
his testimony, Sarber described these notes as handwritten bullet points on a legal pad.
              J.T. and Sarber both testified that Sarber used the notes to direct J.T. to ask
specific questions and told J.T. what to say, but told him to say it “in his own words.”
Sarber also testified that, during the phone call, he wrote notes to J.T. and directed J.T.
when to ask certain questions listed in the notes. Sarber acknowledged that it was his
idea to have J.T. ask his mother whether she also sexually abused his brothers. Sarber
also acknowledged that, because of J.T.’s youth, J.T. read some of the notes aloud
verbatim during the phone call.
              Sarber also testified that, in keeping with the Anchorage Police
Department’s practice at the time, he shredded his notes after the phone call. (Sarber
futher testified that Department policy has changed and he now assiduously keeps such
investigative notes.) Because Sarber had destroyed his handwritten notes, Trout
requested that the jury be instructed, pursuant to Thorne v. State, Department of Public
Safety, that the jury should presume that the notes, had they been preserved, would have
been favorable to the defense.15
              The superior court declined to give the full Thorne instruction requested by
the defense. Instead, the court instructed the jury with a “partial” Thorne instruction.
That is, the superior court instructed the jury that the detective’s missing notes
constituted evidence that “should have been preserved and made available to Ms. Trout”


   15
        774 P.2d 1326, 1331-32 (Alaska 1989).

                                           – 11 –                                      2504

and the jury therefore “may presume that the notes, had they been preserved, would have
been favorable to Ms. Trout.” Trout argued that the term “may” should be changed to
“must” presume because the presumption under Thorne (although rebuttable) is
mandatory. The court refused this request.
             On appeal, Trout argues that the court erred in using “may” presume rather
than “must” presume. She claims that, without this stronger directive, the jury might not
have understood that they were required to presume that the missing evidence would
have been favorable to her — that is, they would not have understood that they should
presume that the missing notes would have supported her claim that J.T. was easily
manipulated and her claim that the recorded conversation between herself and J.T. was
being controlled and manipulated by the detective.
             But there was no real dispute on either of these claims. At trial, Sarber
readily admitted that he had created the questions J.T. asked his mother and that he
actively coached J.T. through the conversation. Similarly, both J.T. and Sarber testified
that J.T. was essentially reading a script during the call, rather than relying on his own
thoughts or expressions. Given these circumstances, we conclude that the jury’s
consideration of the missing notes would not have been impacted by the use of the word
“may” rather than “must.” Thus, any error in using one term over another in the Thorne
instruction is harmless.


      Trout’s argument that the trial court erred in excluding evidence of
      additional domestic violence by Dunovan
             At trial, Trout’s defense focused largely on the theory that Dunovan exerted
power and control over “virtually every person” in his life. Trout’s attorney argued that
this past history demonstrated how and why Dunovan would have pressured J.T. into
making false sexual abuse allegations against Trout. Trout’s attorney also argued that


                                         – 12 –                                     2504

Dunovan pressured J.T. into making these false allegations to deflect police attention
from his 2009 abuse of his wife Michelle and to ensure that he would gain custody of his
sons and not have to pay child support.
              In support of this defense, Trout’s attorney sought to introduce evidence of
Dunovan’s various acts of domestic violence against Trout and the children in 2000 and
2001, as well as his more recent acts of domestic violence against Michelle.
              The superior court allowed some, but not all, of this evidence to be
introduced. For example, the court allowed Trout to testify that she was afraid of
Dunovan and that he had beaten her in the past. She was also allowed to describe his
violent behavior during the 2002 divorce, his threats to take the children, and the fact that
she obtained restraining orders against Dunovan. The court also allowed Trout to elicit
detailed information about Dunovan’s more recent acts of domestic violence against his
wife Michelle.
              But the court limited Trout’s ability to introduce detailed information about
Dunovan’s past violence towards her and the children. For example, the court precluded
testimony about how Dunovan threatened his younger son Z.T. when Z.T. was eighteen
months old and that he spanked J.T. as a child “more than he needed to.” The court also
precluded detailed testimony about an incident shortly after their divorce, in which
Dunovan defaced Trout’s home by spreading mustard and ketchup everywhere, as well
as another incident that occurred a month later in which Dunovan kicked in a boarded-
up window in Trout’s home, entered the home, and took Trout’s phone.
              On appeal, Trout argues that the trial court’s limitation of her defense
evidence was error under this Court’s decision in Beltz v. State16 because the jury needed
to know the intensity of Dunovan’s animosity toward her in order to fairly weigh



   16
        895 P.2d 513 (Alaska App. 1995).

                                           – 13 –                                      2504

Dunovan’s credibility and J.T.’s vulnerability to his father’s influence, and to understand
the potential source of J.T.’s sexual abuse allegations.
               In Beltz, the defendant was convicted of sexually abusing his minor
daughter. At trial, Beltz sought to cross-examine his wife regarding a prior incident
where she had assaulted him with a weapon.17 The trial court excluded this evidence
under Alaska Evidence Rule 403, ruling that the jury had already heard evidence about
how rocky the Beltz marriage had been for sixteen years, and that evidence of the wife’s
assault against Beltz from six years before would not materially help the jury decide the
case and would instead distract them with collateral issues.18
               Beltz argued on appeal that the trial court erred in limiting his cross-
examination in this manner. He argued that evidence of this violent confrontation was
needed because it showed the intensity of Ms. Beltz’s response when her husband
threatened to take the children from her, and therefore supported his defense that she had
influenced her daughter to concoct a false report of sexual abuse to obtain custody of the
children.19
                We concluded that the trial court abused its discretion in excluding this
evidence because the evidence of the violent assault was materially different from the
other evidence about their “rocky” marriage, and the excluded evidence revealed
important information about the child custody issue and the extent of Ms. Beltz’s anger
toward her husband.20 We noted that the proffered evidence was not unfairly prejudicial
and there was little reason to believe that Beltz’s trial would be side-tracked by a “mini­


   17
        Id. at 517-18.
   18
        Id.
   19
        Id. at 518.
   20
        Id.

                                          – 14 –                                     2504

trial” on this issue.21 We also noted that, although the violence had occurred six years
before, the time frame supported the inference argued by the defense attorney that Ms.
Beltz had abandoned her prior violence toward her husband in favor of a more
sophisticated scheme to obtain custody of the children by manufacturing allegations of
sexual abuse.22
               Trout argues that her case is similar to Beltz and that her theory of defense
was similarly weakened by the absence of the evidence showing the extent of her ex­
husband’s animosity and violence towards her.
               As an initial matter, we agree with Trout that the Beltz decision was
intended to set a low threshold for this type of defense evidence and the Beltz holding
was intended to ensure that trial judges give defendants a fair opportunity to introduce
background information of witness bias or motive that will help the jury understand their
theory of defense. We also agree with Trout that the judge’s rulings in this case did not
necessarily reflect a proper understanding of Beltz.
               However, we do not find reversible error here. Trout’s theory of defense
was that Dunovan had manipulated J.T. to falsely accuse Trout of sexual abuse. At trial,
Trout’s jury heard a fair amount of evidence about Dunovan’s controlling, manipulative,
and vengeful nature. The jury also heard evidence about the lengths Dunovan would
go to try to obtain custody of his children, and his tendency to deflect attention from his
bad behavior by accusing others. Although there was other evidence about Dunovan’s
past relationship to Trout that perhaps should also have been admitted, we conclude that
the jury had an adequate context in which to evaluate her theory of defense, and the




   21
        Id. at 519.
   22
        Id.

                                           – 15 –                                     2504

court’s exclusion of this evidence did not materially impede Trout’s ability to present her
case.


        Trout’s argument that the trial judge erred by sentencing her to an active
        term of imprisonment beyond the presumptive term for first felony
        offenders
              At the time of sentencing, Trout was thirty-nine years old. Because Trout
committed the sexual abuse in this case before her 2009 felony DUI, the superior court
considered her a first felony offender for presumptive sentencing purposes.23 Trout
therefore faced the following presumptive ranges: 20 to 30 years for Count I and Count
II (first-degree sexual abuse of a minor), and 5 to 15 years for Count III (second-degree
sexual abuse of a minor).24
              The court ultimately imposed the following sentences: 28 years with 5
years suspended for Count I, 28 years with 5 years suspended for Count II (with 7 years
consecutive to the first sentence), and 8 years with 3 years suspended for Count III (with
1 year consecutive to the other sentences). Thus, Trout’s composite sentence was 31
years to serve with an additional 5 years suspended.
              Trout argues that this sentence is clearly mistaken because it exceeds by 1
year the high end of the 30-year presumptive range for her most serious offense, first-
degree sexual abuse of a minor, without an explicit finding of good cause to do so.
              In Lacquement v. State, we held that when a court sentences a defendant for
multiple offenses, the defendant’s composite sentence can only exceed the presumptive
term for the defendant’s most serious offense if the court finds that a sentence of that




   23
        AS 12.55.145.
   24
        AS 12.55.125(i)(1)(A)(ii), (3)(A).

                                             – 16 –                                  2504

length is necessary to protect the public.25 However, as Trout acknowledges, we later
concluded that although this benchmark is not to be exceeded without good reason, “the
appropriate focus is no longer on the narrow issue of public danger, but rather on
whether a composite sentence exceeding the presumptive term is warranted under the
totality of the circumstances.”26
              Here, the record indicates that the judge’s decision to impose 31 years to
serve was based on the judge’s evaluation of the totality of the circumstances and the
relevant Chaney criteria. In his sentencing remarks, the judge focused specifically on the
need for community condemnation and isolation. The judge did not view Trout’s
drinking as mitigating her conduct, finding instead that Trout had “very guarded”
prospects for rehabilitation given her significant substance abuse history and past failures
at treatment. The judge also focused on the long-term nature of the sexual abuse and the
“untold harm” it had caused, and would continue to cause, Trout’s son.
              We have independently reviewed the record in this case.27 Based on this
review, we conclude that the composite sentence imposed in this case, as well as the
judge’s decision to exceed the high-end of the most serious offense by one year, was
within the permissible range of reasonable sentences that other judges would impose
under similar circumstances, and was therefore not clearly mistaken.28




   25
        644 P.2d 856, 862 (Alaska App. 1982), superseded by statute as stated in Jones v.
State, 744 P.2d 410, 411 (Alaska App. 1987).
   26
       Farmer v. State, 746 P.2d 1300, 1301-02 (Alaska App. 1987); see also Jones, 744
P.2d at 411-12.
   27
        McClain v. State, 519 P.2d 811, 813-14 (Alaska 1974).
   28
        Id.; see also Farmer, 746 P.2d at 1302.

                                          – 17 –                                      2504

Conclusion
     The judgment of the superior court is AFFIRMED.




                             – 18 –                    2504